                                                             DEFENDANT:   MONTA GROCE
 AO 245 B (Rev. 3/01)(N.H. Rev.)                           CASE NUMBER:   15-CR-78-WMC-01                                       Judgment - Page 1




                                    United States District Court
                                                  Western District of Wisconsin
           UNITED STATES OF AMERICA                                     THIRD AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                             (for offenses committed on or after November 1, 1987)

                                   V.                                       Case Number:           15-CR-78-wmc-01

                         Monta Groce                                Defendant's Attorney:          Michelle J. Parthum

The defendant, Monta Groce, was found guilty on Counts 1-7 of the superseding indictment.

The defendant was acquitted of Count 8 of the superseding indictment.

The Seventh Circuit of Appeals vacated the defendant’s conviction on Count 9.

The defendant has been advised of his right to appeal.

ACCORDINGLY, the court has adjudicated defendant guilty of the following offense(s):
                                                                                  Date Offense                                         Count
Title & Section         Nature of Offense                                         Concluded                                          Number(s)
18 U.S.C. §§ 1591(a)(1)  Sex Trafficking                                          April 2014                                            1-3
and 1591(b)(1)

18 U.S.C. §§ 2421 and 371 Conspiracy to Transport for Prostitution                                    April 2013                         4

18 U.S.C. §§ 2421 and 2                 Transporting for Prostitution                                 January 13, 2013                   5

21 U.S.C. § 856(a)(1)                   Maintaining a Place for Distribution of Narcotics             April 2013                         6

18 U.S.C. § 924(c)(1)(A)                Used a Firearm in Relation to Drug Trafficking                April 2013                         7


The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United
States Attorney of any material change in the defendant=s economic circumstances.


   Defendant's Date of Birth:                             1986                                                      May 3, 2019

   Defendant's USM No.:                           09031-090                                               Date of Imposition of Judgment

   Defendant's Residence Address:                 c/o CUSP Atwater
                                                  P.O. Box 019001                                                         /s/
                                                  Atwater, CA 95301

   Defendant's Mailing Address:                   Same as above                                                  William M. Conley
                                                                                                                  District Judge

                                                                                                                    May 3, 2019

                                                                                                                    Date Signed:
                                                         DEFENDANT:       MONTA GROCE
 AO 245 B (Rev. 3/01)(N.H. Rev.)                       CASE NUMBER:       15-CR-78-WMC-01                           Judgment - Page 2




                                                        IMPRISONMENT
As to Counts 1, 2, 3, and 6 of the superseding indictment, it is adjudged that the defendant is committed to the custody of
the Bureau of Prisons for a term of 20 years, per count.

As to Count 4 of the indictment, it is adjudged that the defendant is committed to the custody of the Bureau of Prisons for a
term of 60 months.

As to Count 5 of the indictment, it is adjudged that the defendant is committed to the custody of the Bureau of Prisons for a
term of 120 months.

Counts 1 through 6 are to run concurrently with one another.

These terms are to be followed by a consecutive, statutory mandatory minimum term of 5 years imprisonment as to Count
7.

I again recommend that the defendant receive substance abuse treatment, mental health treatment, and educational and
vocational training. I also recommend that the defendant be afforded prerelease placement in a residential reentry center
with work release privileges.

The U.S. Probation Office is to notify local law enforcement agencies, and the state attorney general, of defendant's release
to the community.




                                                                RETURN
      I have executed this judgment as follows:




      Defendant delivered on                                    to

at                                 , with a certified copy of this judgment.



                                                                                            United States Marshal

                                                                     By
                                                                                               Deputy Marshal
                                                     DEFENDANT:   MONTA GROCE
 AO 245 B (Rev. 3/01)(N.H. Rev.)                   CASE NUMBER:   15-CR-78-WMC-01                                 Judgment - Page 3




                                             SUPERVISED RELEASE
A term of supervised release is required by statute. The terms of imprisonment are to be followed by a total term of
supervised release of 20 years. Specifically, I impose a term of 20 years per count for Counts 1, 2, 3 and 5; and 3 years per
count for Counts 4, 6, and 7. All counts are to run concurrently.

In light of the nature of the offense and the defendant’s personal history, I adopt conditions 1 through 18 as proposed and
justified in the presentence report with the modification to special condition number 15.

When the defendant is released from confinement to begin his term of supervised release, if either the defendant or the
supervising probation officer believes that any of the conditions imposed today are no longer appropriate, either one may
petition the court for review.



Defendant is to abide by the statutory mandatory conditions.

                                               Statutory Mandatory Conditions

Defendant shall report to the probation office in the district to which defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.

Defendant shall not commit another federal, state, or local crime.

Defendant shall not illegally possess a controlled substance.

If defendant has been convicted of a felony, defendant shall not possess a firearm, destructive device, or other dangerous
weapon while on supervised release.

Defendant shall cooperate with the collection of DNA by the U.S. Justice Department and/or the U.S. Probation and Pretrial
Services Office as required by Public Law 108-405.

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that defendant pay
any such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with
the Schedule of Payments set forth in the Financial Penalties sheet of this judgment.


Defendant shall comply with the standard and special conditions that have been adopted by this court.

                                             Standard Conditions of Supervision

   1)     Defendant shall not knowingly leave the judicial district in which defendant is being supervised without the
          permission of the Court or probation officer;

   2)     Defendant is to report to the probation office as directed by the Court or probation officer and shall submit a complete
          written report within the first five days of each month, answer inquiries by the probation officer, and follow the
          officer’s instructions. The monthly report and the answer to inquiries shall be truthful in all respects unless a fully
          truthful statement would tend to incriminate defendant, in violation of defendant’s constitutional rights, in which case
          defendant has the right to remain silent;

   3)     Defendant shall maintain lawful employment, seek lawful employment, or enroll and participate in a course of study
          or vocational training that will equip defendant for suitable employment, unless excused by the probation officer or
          the Court;
                                                   DEFENDANT:   MONTA GROCE
 AO 245 B (Rev. 3/01)(N.H. Rev.)                 CASE NUMBER:   15-CR-78-WMC-01                                Judgment - Page 4




   4)     Defendant shall notify the probation officer within seventy-two hours of any change in residence, employer, or any
          change in job classification;

   5)     Defendant shall not purchase, possess, use, distribute, or administer any narcotic or other controlled substance, or
          any paraphernalia related to such substances, except as prescribed by a physician;

   6)     Defendant shall not visit places where defendant knows or has reason to believe controlled substances are illegally
          sold, used, distributed, or administered;

   7)     Defendant shall not meet, communicate, or spend time with any persons defendant knows to be engaged in criminal
          activity or planning to engage in criminal activity;

   8)     Defendant shall permit a probation officer to visit defendant at home, work, or at some other mutually convenient
          location designated by the probation officer at any reasonable time and shall permit confiscation of any contraband
          observed in plain view by the probation officer;

   9)     Defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
          enforcement officer;

  10)     Defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency
          without the permission of the Court;

  11)     As directed by the probation officer, defendant shall notify employers and third parties providing volunteer
          opportunities and educational opportunities; organizations to which defendant belongs; and neighbors and family
          members with minor children, of defendant’s criminal record based on risk associated with his offense, his
          obligations to register as a sexual offender, and the legal requirements under the Sex Offender Notification Act.
          The probation officer may also take steps to confirm defendant’s compliance with this notification requirement or
          provide such notifications directly.

                                               Special Conditions of Release

12) Provide the supervising U.S. probation officer any and all requested financial information, including copies of state and
federal tax returns.

13) Submit person, property, residence, papers, vehicle, computers [as defined in 18 U.S.C. § 1030(e)(1), or other electronic
communications, data storage device, or media], or office to a search conducted by a U.S. probation officer at a reasonable
time and manner, whenever the probation officer has reasonable suspicion of contraband or of the violation of a condition
of release relating to substance abuse or illegal activities; failure to submit to a search may be a ground for revocation;
defendant shall warn any other residents that the premises defendant is occupying may be subject to searches pursuant to
this condition.

14) Participate in substance abuse treatment. If defendant is eligible for funding from any source to cover the cost of
treatment, defendant is to make reasonable efforts to obtain such funding. Participation in treatment does not require
payment by defendant unless it is clear defendant can afford it. Defendant shall submit to drug testing beginning within 15
days of defendant’s release and 60 drug tests annually thereafter. The probation office may utilize the Administrative Office
of the U.S. Courts’ phased collection process.

15) Defendant shall not use alcohol to excess. (Excess is defined as alcohol use so extensive that it materially interferes
with the defendant’s family or job responsibilities, including drinking within six hours before work or driving.)

16) Comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C §16901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which defendant
resides, works, is a student or was convicted of a qualifying offense.

17) As approved by the supervising U.S. Probation Officer, undergo psychosexual evaluations which may involve use of
polygraph examinations. Defendant shall participate in an outpatient sex offender counseling program if recommended by
                                                   DEFENDANT:     MONTA GROCE
 AO 245 B (Rev. 3/01)(N.H. Rev.)                 CASE NUMBER:     15-CR-78-WMC-01                               Judgment - Page 5




the evaluator, which may involve the continued use of polygraph examinations. Defendant’s answers to questions by the
treatment provider, probation officer and polygraph examiner shall be truthful in all respects unless a fully truthful statement
would tend to incriminate defendant, in violation of defendant’s constitutional rights, in which case defendant has the right
to remain silent. Defendant shall follow all treatment requirements and restrictions. If defendant is eligible for funding from
any source to cover the cost of treatment, defendant is to make reasonable efforts to obtain such funding. Participation in
treatment does not require payment by defendant unless it is clear defendant can afford it. Defendant shall allow reciprocal
release of information between the supervising U.S. probation officer and the treatment provider.

18) Have no contact with the victim in person, through written or electronic communication, or through a third party, unless
authorized by the supervising U.S. probation officer. Defendant shall not enter the premises or loiter within 1,000 feet of the
victim’s residence or place of employment.


ACKNOWLEDGMENT OF CONDITIONS

I have read or have had read to me the conditions of supervision set forth in this judgment, and I fully understand them. I
have been provided a copy of them. I understand that upon finding a violation of probation or supervised release, the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.



 Defendant                                                 Date


 U.S. Probation Officer                                    Date
                                                         DEFENDANT:    MONTA GROCE
 AO 245 B (Rev. 3/01)(N.H. Rev.)                       CASE NUMBER:    15-CR-78-WMC-01                       Judgment - Page 6




                                           CRIMINAL MONETARY PENALTIES
Defendant shall pay the following total financial penalties in accordance with the schedule of payments set forth below.

                               Count         Assessment               Fine               Restitution

                                   1-7       $700.00                  $0.00              $0.00

                                   Total     $700.00                  $0.00              $0.00




It is adjudged that the defendant is to pay an $700.00 criminal assessment penalty ($100.00 per count) to the Clerk of Court
for the Western District of Wisconsin immediately following sentencing.

Restitution is not ordered in this case under 18 U.S.C. § 2259, because the victims have not requested monetary
compensation.

The defendant is not subject to the penalties of the Justice for Victims of Trafficking Act of 2015 as his offenses occurred
prior to the May 29, 2015.

The defendant does not have the means to pay a fine under § 5E1.2(c) without impairing his ability to support himself upon
release from custody.
                                                  DEFENDANT:   MONTA GROCE
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:   15-CR-78-WMC-01                                Judgment - Page 7




                                       SCHEDULE OF PAYMENTS
Payments shall be applied in the following order:
                                                      (1) assessment;
                                                      (2) restitution;
                                                      (3) fine principal;
                                                      (4) cost of prosecution;
                                                      (5) interest;
                                                      (6) penalties.


The total fine and other monetary penalties shall be due in full immediately unless otherwise stated elsewhere.




Unless the court has expressly ordered otherwise in the special instructions above, if the judgment imposes a period of
imprisonment, payment of monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons= Inmate Financial Responsibility Program,
are made to the clerk of court, unless otherwise directed by the court, the probation officer, or the United States Attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

In the event of a civil settlement between victim and defendant, defendant must provide evidence of such payments or
settlement to the Court, U.S. Probation office, and U.S. Attorney=s office so that defendant=s account can be credited.
